Name: Commission Regulation (EC) No 2712/1999 of 20 December 1999 on the opening of a standing invitation to tender for the sale of olive oil held by the Spanish and Greek intervention agencies
 Type: Regulation
 Subject Matter: Europe;  trade policy;  processed agricultural produce
 Date Published: nan

 Avis juridique important|31999R2712Commission Regulation (EC) No 2712/1999 of 20 December 1999 on the opening of a standing invitation to tender for the sale of olive oil held by the Spanish and Greek intervention agencies Official Journal L 327 , 21/12/1999 P. 0028 - 0030COMMISSION REGULATION (EC) No 2712/1999of 20 December 1999on the opening of a standing invitation to tender for the sale of olive oil held by the Spanish and Greek intervention agenciesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1638/98 of 20 July 1998 amending Regulation No 136/66/EEC on the establishment of a common organisation of the market in oils and fats(1), and in particular Article 3(1) thereof,Whereas:(1) Article 2 of Council Regulation (EEC) No 2754/78 of 23 November 1978 on intervention in the olive oil sector(2), as amended by Regulation (EEC) No 2203/90(3), lays down that the sale of olive oil held by intervention agencies must be by tender;(2) in accordance with Article 12(1) of Council Regulation No 136/66/EEC(4), as last amended by Regulation (EC) No 1638/98, in force until 31 October 1998, the Spanish and Greek intervention agencies currently hold certain quantities of olive oil;(3) Commission Regulation (EEC) No 2960/77 of 23 December 1977 on detailed rules for the sale of olive oil held by intervention agencies(5), as last amended by Regulation (EEC) No 3818/85(6), lays down the conditions for the sale by tender on the Community market and for export of olive oil. The situation on the market in olive oil currently favours the sale of the oil in question;(4) market demand for virgin olive oils not directly edible exceeds supply. In order to provide the greatest possible number of operators with the minimum supplies required to meet their immediate needs, an upper limit should be placed on the quantity for which each operator may submit a tender;(5) special rules must be laid down to ensure that the operations are properly carried out and monitored;(6) to that end the Member States must provide for all additional measures compatible with the provisions in force to ensure that the operations take place smoothly and that the Commission is kept informed;(7) the monitoring arrangements should accordingly be supplemented by allowing a reference sample to be taken;(8) the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats,HAS ADOPTED THIS REGULATION:Article 11. The Spanish intervention agency, Fondo EspaÃ ±ol de GarantÃ ­a Agraria, hereinafter referred to as "FEGA", and the Greek intervention agency, Diefthinsi Diachiriseos Agoron Georgikon Proionton, hereinafter referred to as "DIDAGEP", shall open invitations to tender in accordance with this Regulation and Regulation (EEC) No 2960/77 for the sale on the Community market of virgin olive oil, the details of which shall be specified in the invitations to tender in accordance with Article 5 of Regulation (EEC) No 2960/77. The quantities to be sold, before deduction of the quantities reserved in the 2000 financial year for the most deprived persons in the Community, shall be approximately 11000 tonnes and 12000 tonnes respectively.2. Notwithstanding Article 5(2) of Regulation (EEC) No 2960/77, where the quantity of oil in a container exceeds 500 tonnes, the Spanish and Greek intervention agencies shall be authorised to divide that quantity into several lots.Article 2The invitations to tender shall be published on 18 January 2000.Details of the lots of oil offered for sale and of the places where they are stored shall be displayed respectively at the central office of FEGA, calle Beneficencia, 8, E-28004 Madrid, and at the central office of DIDAGEP, Acharnon 241, GR-11253 Athens.Copies of the invitations to tender shall be sent forthwith to the Commission.Article 3Tenders must reach the central offices of the intervention agencies referred to in Article 2 not later than 2 p.m. (local time) on 8 February 2000.Unsold lots shall be offered for sale in a second invitation to tender. In that case, tenders must reach the intervention agencies concerned not later than 2 p.m. (local time) on 29 February 2000.Tenders shall be admissible only if they are submitted by a natural or legal person engaged in activities relating to olive oil and recorded as such in a public register of a Member State on 31 December 1999.Moreover, no tenderer may submit a tender for more than 500 tonnes.Article 41. With regard to lampante virgin olive oil, tenders shall be submitted for an oil of 3 ° acidity.2. Where the oil awarded has a different degree of acidity to that for which the tender was made, the price to be paid shall be equal to the price tendered, increased or reduced in accordance with the scale below:- up to 3 ° acidity:increase of EUR 0,32 for each tenth of a degree of acidity below 3 °,- more than 3 ° acidity:reduction of EUR 0,32 for each tenth of a degree of acidity above 3 °.Article 5Not later than two days after the expiry of the time limit laid down for the submission of tenders, the intervention agencies concerned shall send the Commission a list, without names, stating the highest tender received for each lot put up for sale.Article 6The minimum selling price per 100 kilograms of oil shall be fixed, in accordance with the procedure laid down in Article 38 of Regulation No 136/66/EEC, on the basis of the tenders received, not later than the 10th working day after the expiry of each deadline for the submission of tenders. The decision fixing the minimum selling price shall be notified immediately to the Member State concerned.Article 7Without prejudice to Article 10 of this Regulation, the intervention agencies concerned shall sell the oil not later than the fifth working day after the date of notification of the decision referred to in Article 6. The intervention agencies shall send the storage agencies a list of the lots remaining unsold.Article 8The security referred to in Article 7 of Regulation (EEC) No 2960/77 shall be EUR 18 per 100 kilograms.Article 9The storage charge referred to in Article 15 of Regulation (EEC) No 2960/77 shall be EUR 3 per 100 kilograms.Article 10Without prejudice to Article 11(1) and (2) of Regulation (EEC) No 2960/77, before the lot awarded is removed, the intervention agency concerned, the successful tenderer and the storage agency shall take a reference sample and test it in accordance with Article 2(4) and (5) of Commission Regulation (EEC) No 3472/85(7).The intervention agency must have the final result of the tests on this sample not later than the 30th working day following the notification of the decision referred to in Article 6.(a) If the final result of the tests on the sample indicates a difference between the quality of the olive oil to be removed and the quality of the oil as described in the invitation to tender, while confirming that the oil is still olive oil as referred to in point 1 of the Annex to Regulation No 136/66/EEC, the following provisions shall apply:(i) the intervention agency shall, that same day, inform the Commission, in accordance with Annex I, and the storer and the successful tenderer thereof;(ii) the successful tenderer may:- either agree to take over the lot with its quality as established,- or refuse to take over the lot in question, notwithstanding the declaration made in accordance with Article 7(6)(b) of Regulation (EEC) No 2960/77. In that case, the successful tenderers shall, that same day, inform the intervention agency concerned and the Commission thereof in accordance with Annex II.Once these formalities have been completed, the successful tenderer shall be immediately released from all his obligations relating to the lot in question, including those relating to the securities.(b) If the final result of the tests on the sample indicates that the oil is not that referred to in point 1 of the Annex to Regulation No 136/66/EEC:- the intervention agency concerned shall, that same day, inform the Commission, in accordance with Annex I, and the storer and the successful tenderer thereof,- the successful tenderer shall give official notice, that same day, to the intervention agency concerned that he cannot take over the lot in question and shall inform the Commission thereof, that same day, in accordance with Annexes I and II.Once these formalities have been completed, the successful tenderer shall be immediately released from all his obligations relating to the lot in question, including those relating to the securities.Notwithstanding the second paragraph of Article 13 of Regulation (EEC) No 2960/77, the whole of the lot awarded shall be removed by the 70th day following the notification referred to in Article 6.Article 11This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 December 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 210, 28.7.1998, p. 32.(2) OJ L 331, 28.11.1978, p. 13.(3) OJ L 201, 31.7.1990, p. 5.(4) OJ 172, 30.9.1966, p. 3025/66.(5) OJ L 348, 30.12.1977, p. 46.(6) OJ L 368, 31.12.1985, p. 20.(7) OJ L 333, 11.12.1985, p. 5.ANNEX IThe only numbers to be used in Brussels are (DG VI/C/4, for the attention of Mr Gazagnes):- fax (32-2) 296 60 09/08ANNEX II>PIC FILE= "L_1999327EN.003003.EPS">